Citation Nr: 1211683	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-17 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral retinopathy, to include as secondary to diabetes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to December 1965.  Service personnel records recently associated with the claims folder reveals that the Veteran had service in Vietnam during the early part of his service.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

This case was previously before the Board in June 2010.  At that time, numerous service connection issues were remanded for further development.  While undergoing development, service connection for multiple disabilities, including diabetes mellitus was granted.  The sole issue remaining on appeal is the one listed on the title page.


FINDINGS OF FACT

1.  The Veteran currently has retinopathy of the right eye, which is related to his service-connected diabetes.

2.  The Veteran does not have retinopathy of the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right eye retinopathy as secondary to diabetes are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

2.  The criteria for entitlement to service connection for left eye retinopathy as secondary to diabetes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.     

Post rating, a September 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2010 letter and the opportunity for the Veteran to respond, the October 2011 supplemental statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and the report of a September 2010 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim is required.

II.  Factual Background

The Veteran's service treatment records do not show any eye problems during service.  On September 1965 separation examination, the eyes, pupils, ophthalmologic system and ocular motility were all found to be normal and no eye pathology was noted.  Similarly on his September 1965 report of medical history at separation, the Veteran indicated that he had not had any prior or current eye trouble.   

In a May 2004 letter, a private ophthalmologist indicated that he had examined the Veteran on May 21, 2004.  He noted that the Veteran had a history of hypertension, diabetes and cardiovascular disease but that he currently had no ophthalmologic complaints.  The macula, vessels, and retinal periphery were intact and there were mild atherosclerotic and hypertensive vascular changes.  There was no evidence of diabetic retinopathy.  

On September 2010 VA optometric examination, the Veteran did not have any complaints and indicated that he had not had any treatment for his eyes.  The macula showed retinal pigment epithelium changes in both eyes and drusen in both eyes.  The macula of the right eye also showed a 1 dot hemorrhage.  The diagnoses were retinopathy in the right eye related to diabetes, diabetes without retinopathy in the left eye, cataracts in both eyes not related to diabetes and dry macular degeneration in both eyes not related to diabetes.  There was no effect of the ocular condition on the Veteran's usual occupation and activities of daily living.  

In a November 2011 decision, the RO granted service connection for diabetes and assigned a 40 percent rating effective February 27, 2004.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Although the May 2004 private ophthalmologist found that the Veteran did not have any retinopathy, the September 2010 VA optometrist subsequently found that retinopathy was present in the right eye and that the retinopathy was related to the Veteran's now service-connected diabetes.  Consequently, given that there are no contrary contemporaneous medical findings of record, the weight of the evidence indicates that the Veteran's current retinopathy of the right eye was as likely as not caused by his diabetes.  Accordingly, service connection for right eye retinopathy as secondary to diabetes is warranted.  

Regarding the left eye, the evidence does not show that the Veteran has retinopathy.  Once again the May 2004 private ophthalmologist found that the Veteran did not have any retinopathy and the September 2010 VA examiner similarly found that there was no retinopathy in the left eye.  Nor is there any other medical evidence of record tending to indicate the presence of left eye retinopathy.  Additionally, although the Veteran may believe that he has current left eye retinopathy, given that he is a layperson and retinopathy is a specialized diagnosis, such a belief has minimal probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the weight of the evidence is against a finding that the Veteran currently has left eye retinopathy.  

Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where a current disability resulting from service actually exists.  See 38 U.S.C.A. § 1110.  Hence, where, as here, competent evidence does not establish the existence of the current disability for which service connection is sought, left eye retinopathy, there can be no valid claim for service connection for this disability on any basis.   See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for this disability must be denied because the first essential criterion for a grant of service connection-the existence of such current, chronic disability- has not been met. 


ORDER

Service connection for right eye retinopathy as secondary to diabetes is granted.

Service connection for left eye retinopathy, to include as secondary to diabetes is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


